 GREAT ATLANTIC & PACIFIC TEA CO.645The Great Atlantic&Pacific Tea Company,Inc.andRetail Clerks International Association,Local 458,AFL-CIO.Cases 15-CA-3811and 15-RC- 317August 13, 1971DECISION, ,ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 8, 1971,Trial Examiner Davis S.Davidson.issued his,Decision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that, it cease and desist therefromand take certain affirmative action,,as set forth in theattached Trial Examiner'sDecision.The Trial Exam-iner also found-that the Respondent had not engagedin certain other unfair labor practices alleged in,the_complaint,and recommended that such allegations bedismissed.In, addition, -the Trial Examiner found thatthe conduct of the Respondent had interfered with theelection held in -Case 15-RC-4317 and recommendedthat said election' be setaideand a new electionordered.'Thereafter,the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and briefs in support thereof. The Respon-dent filed an answering brief to the General Counsel'sexceptions and the Charging Party filed an answeringbrief to the Respondent's exceptions.Pursuant to the'-provisions of Section 3(b) of theNational Labor Relations'Act, as amended, theNational Labor-Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the_ hearing and finds,that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner, except as modified below.We do-not agree with,the TrialExaminer that in thecircumstances of these cases the Employer's withhold-ing of the wage increases was a violation of Section8(a)(1) of the Act.The -evidence relied ,.upon.by the Trial Examinerconsists of several previous wage increases that weregranted to the employees and the fact that theemployees might-have received another-raise at aboutthe time the election was to take place.The Respondent points to the outstanding courtorder' enforcing the Board's-earlier decision2 involy-ing the Mobile area stores and the fact that it actedpursuant to advice of counsel as special justificationfor its decision, to, withhold, the increases. -TheRespondent also contends that it was entitled towithhold the wage increases because it could not pointto any specific, date when it gave increases in the pastand could not point to any specific amount of,increasethat it normally granted.It is true that Respondent had not given increaseson the same-date each year in the past, although it hadin the previous years granted increases soon after they,became effective under the National Food Storesagreement. Upon the advice of its attorneys of thepossible effects of the court decree; Respondent gave.no general pay increase during the course of theUnion's campaign. Its supervisors were instructed notto discuss with employees the reasons why such a payincrease was not being effectuated at that time. When,thepetition in the instant case was,filed, a Mobilewage survey had not begun and no decision had beenreached concerning a wage increase.-The decision notto give a wage increase during the organizationalcampaign was based on the absence of a provablepattern of the amount or time of an increase in theMobile area. Since Respondent could not designateany particular date or amount for a wage increasewhich could be definitively shown, as that whichwould have occurred absent the campaign, it decidedagainst giving any increase.The Trial Examiner recognized that Respondentcould lawfully withhold any action on a wage increaseduring the union campaign, based upon its desire tovoid the appearance of interference and the commis-on of an act which would be considered an unfairabor practice. His only basis for his conclusion thatunfair labor practice had been committed was thatespondent made no announcement to the employ-that its policy had changed andthat the employeesould receive the raise regardless of how they voted inthe election.Respondent had made no prior promiseof a wageincrease.Employees simplywere aware that`4increases had been given in the spring in previousto the Trial Examiner, we do `notears."Contraryfd that Respondent had an affirmative duty undere facts in this case to explain a postponed wagecrease that never had been promised, where nospecific date could be set for a wage increase becauseere was no established past-practice from which ituld be concluded with any degree of certainty whenalwage increase would have _ been given., It is not'N.LRB. v. The Great Atlantic & Pacific Tea Company,408 F.2d 374tq abandon support of the Union or to work against the union.(C.A. 5,-1969). The relevant portion of the order barred Respondent from2 167 NLRB 776.promisingor grantingwage increasesor other benefits to induce employees192 NLRB No. 83 DECISIONSOF NATIONALLABOR,RELATIONS BOARDunlawfulper sefor an employer to deny wageincreasesduring a union organizational drive, forotherwise: itmay be-accused of attempting toinfluence employees to decide against being repre-sented by a collective-bargaining representative.Thus, an employer's action in postponing the grant ofa wage increase may be taken to avoid the appearanceof ` attempting to influence the employees' decisionconcerning 'their representation for purposes ofcollective bargaining.We hold that there has been nointerference in this -case with the employees' rightsunder the Act." Accordingly, we find that the Respon-dent's postponement of the wage increase without anexplanation therefor and at a time.when the Union'sorganizational campaign was' about to be resolved m ,ascheduled Board-conducted election was not violativeof Section 8(a)(1) of the Act. In reaching thisconclusionwe specifically note that there is noevidence ,to, indicate that Respondent in any waysought to scapitalize on.the absence of a wage increaseby connecting the absence with the Union or theemployees' support of the Union.THE REMEDYWe - have found in -agreement with the TrialExaminerthatRespondent engaged in conductviolative of Section 8(a)(1) of the Act and accordinglywe adopt his remedial recommendations in thatregard. However, we have found, contrary to the TrialExaminer,, that the 'Respondent did 'not violateSection 8(a)(l) of the Act because Respondentwithheld wageincreasesuntil after the election.CONCLUSIONS OF LAW1.The Great Atlantic- A PacificTea Company,Inc., isan employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of 'the Act.2.Retail Clerks International Association, Local458,; AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.By coercively . interrogating, employeeswithrespect totheirunionsympathies; by instructingemployees, not to display union buttons while at work;and by holding an employee up to ridicule by hisfellow employees and threatening him with reprisalbecause ofhis union. activitiesRespondent hasengaged in and is engaging in unfairlabor practicesaffecting commerce ; within. the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.3 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words m the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"ORDERRespondent, The Great Atlantic, & Pacific TeaCompany, Inc., Mobile and Prichard, Alabama, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees as to theirunion membership, desires, "or activity.(b) Instructing employees not to display unioninsignia while at work.(c) Holding employees up to ridicule by their fellowemployees and threatening them with reprisals be-cause of theirunionactivities.(d) In any like or related manner interfering with,restraining, or coercing its employees in the--exerciseof rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoar'dfinds will effectuate the policies of the Act:(a) ' Post at its stores in 'Prichard andMobile,,Alabama, copies of the attached notice marked"Appendix." 3 -Copies of said 'notice, 'onjohns"provided by' 'the Regional Director for Region 15,after, being` duly signed by Respondent's authorizedrepresentative, shall' be posted by it immediately uponreceipt thereof, and'' be maintained by it for 60consecutive days thereafter, m conspicuous 'places,including all places wherenotices, to employees arecustomarily, posted. Reasonablesteps shallbe takenby Respondentto insurethat `said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 15, inwriting, within 20 days from the date'of this Order,what steps the Respondent has taken to' complyherewith.IT ](Si FURTHER ORDERED that those portions of thecomplaint as to whichno violations have been foundbe hereby dismissed.IT IS FURTHER ORDERED that the election held onApril' 16,1970, be, and it herebyis, set aside.DIRECTION OF SECOND ELECTIONA second election by secret ballot shall be conduct-ed among-the employees in the unit found-appropri-ate, at suchtime asthe -Regional-Director for Region15 deems appropriate: The Regional Director shalldirect and supervise - the' election, subject to NationalLaborRelationsBoard- Rules and, Regulations.Eligible to voteare thosein the unit- who wereemployed= during the payroll period immediatelypreceding the date of issuance of the Notice of SecondElection,, including employees who did not workduring that period because theywere ill,on vacation,or temporarily laid off. Also eligible are employeesshall be changed to read"POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED .STATES COURTOF APPEALS, ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONSBOARD." ' ` GREAT ATLANTIC& PACIFIC TEA CO.engaged in an economic strike which commenced lessthan 12 months before the election date and whoretained their' status as such during the eligibilityperiod and their= replacements. Those in the militaryservices of the United States may vote if they appearin,person-at the pollstlneligible to vote are employeeswho have quit or been discharged for cause since thedesignated payroll period and employees engaged in astrike who have been discharged for cause since thecommencement thereof, and who have not beenrehired or reinstated before the election date, andemployees engaged in an economic strike whichcommenced more than 12 months before the electiondate and who have been permanently replaced.4Those eligible shall 'vote I whether or not they desire tobe represented for collective-bargaining purposes byRetail Clerks 'International Association, Local 458,AFL-CIO,.'s In order to assurethat-all eligible voters mayhave the opportunity tobe informed of the issues in the exerciseof their sutory right to vote, allparties to the election should have access to alt of voters and theiraddresseswhich may be used to communicatewith.them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.LRB. v. Wyman-Gordon Co.,394 U.S.759.Accordingly, it is herebydirected that an electioneligibility list,containing the names and addresses of all the eligible voters,must be filedby theEmployer with the Regional Director for Region15 within 7 daysafter the date of issuance of the Notice of SecondElection bythe RegionalDirector.The Regional Director shall make the list available to all partiesto theelection., No extensionof time tofile this listshall be granted by theRegional_Director except in-extraordinarycircumstances.Failure tocomplywith this requirement shall be grounds for settingaside theelectionwheneverproper objections are filed.APPENDIXNOTICE TO,EMPLOYEESPOSTED BYORDER OF THENATIONAL ;LABOR RELATIONS BOARDAn Agency-of -the' United States GovernmentAfter' a trial at which all parties had the chance to giveevidence, the National Labor Relations Board foundthat we have violated the National Labor RelationsAct and orderedus topost this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join; or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual' aid or protectionTo ref rain from any or all of these things.WE WILL ,NOT do anything that interferes withthese rights.WE. WILL NOT question you about your ,unionmembership, activities, or desires.WE WILL NOT tell you to remove union buttonswhile at work.WE WILL NOT hold any of you up to ridicule by647any of your fellow employees because of yourunion activities.IWE WILL NOT threaten you with reprisal-becauseof your union activities.THE GREATATLANTIC &PACIFIC TEA COMPANY,INC.(Employer)DatedBy(Representative)(Title)This isan official notice and must notbe defaced byanyone.Thisnotice must remain posted-for 60 consecutivedaysfrom the date of posting-and must not be altered,defaced, or coveredby any othermaterial.Any questionsconcerning this notice'or compliancewithits, provisionsmay bedirected to theBoard'sOffice, T6024 FederalBuilding(Loyola), 701 LoyolaAvenue, New Orleans,Louisiana70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF TIM CASEDAVID S.DAVIDSON,Trial Examiner: The charge in Case15-CA-3811was, filed byRetailClerks InternationalAssociation,Local 458,AFL-CIO,referred to herein as theUnion,on May 12, 1970,and the complaint issued on July23, 1970,alleging that Respondent violated Section 8(aXl)of theNational Labor Relations Act; as amended, bywithholding a general wage increase from employees andby the 'conduct of several of its supervisors.Respondentdenies the commission of any unfair labor practices.-The petitionin -Case 15-RC-4317-was filed on February9, 1970.- Aftera hearing,on March 18,1970,the RegionalDirector for Region 15 directed an election among certainofRespondent's employees at its stores in,-the Mobile,Alabama,area to determine whether or not they desired tobe representedby theUnion for purposes of collectivebargaining.The election was held on April 16,1970, andresulted in a vote of 42 for the Union,and 60 against theUnion.There were 13 challenged ballots and-2 void ballots.Following the electionthe Unionfiled timely objections tothe election. After an investigation,on July 8, 1970, theRegional Director issued a"Supplemental Decision andOrder- -DirectingHearing on' `Objections in which 'heoverruled a number of the objectionsbut found that othersbased on the conduct alleged in the complaint in Case15-CA-381 1, which- was to issue shortly thereafter; raisedissues which could be best resolved after a hearing.On July23, 1970,the Regional Director-issued an order consolidat-ing both cases for purposes of hearing. The issues raised bythe objections are identical to those raised by'the complaintexcept as to three allegations in,the complaint based- onconduct which occurred after the election and could not inany eventserveas a basis for setting-the election aside. -'A hearing was held before me in Mobile,Alabama,- on 648DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember24 and 25, 1970. At the close of thehearing, oralargument was waived,and the parties were given leave tofile briefs.All parties filed briefs. ,Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE EMPLOYERRespondent, a Maryland corporation, is engaged in theretail sale of grocery and meat products at numerouslocations including eight stores located inPrichard andMobile, Alabama, the stores immediately involved in thisproceeding.During the 12-month period preceding, is-suance of the complaint,at the stores,involved,Respondentreceived revenues in excess of $500,000 from retail sales, andpurchased good valued in excess of $50,000 which weredelivered to these stores directly from points locatedOutside;-the State of Alabama. I find that Respondent is anemployer within the meaning of the Act, and that it willeffectuate ` the policies of the Act to assert jurisdictionherein.II. THE LABORORGANIZATION INVOLVEDRetailClerks InternationalAssociation,Local 458,AFL-CIO,isa labor organization within the meaning ofthe Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundIn the fall of 1966,the Union conducted an organizingcampaign-at some of the,stores involved in this proceeding.Charges we're,filed based on the conduct.of certain ofRespondent's supervisors and, led to a decision, of theBoard'that Respondent had violated the Act and an orderrequiringRespondent to, cease and,desist from tellingemployees.that Respondent would never have a union in itsMobile stores;telling them to work elsewhereif, theywanted-a union;telling certain employees that they wereresponsible for, initiating unionactivity,that the,Union wasno good and,would do them no good,or that Respondentknew,which employees were working for the Union;requestingemployees to abandon the Union or toassist insolicting other employees to abandon or work against theUnion;threatening employees with reprisals for unionmembership;coercively,interrogating employees regardingemployees' union membership,activities,and sympathies;and,-promising or grantingwageincreases or other benefitsto induce employees to abandon support of the Union or towork against the Union."In connection with the quotedportion of the order, the complaint as issued had, allegedonlypromisesof benefit and had not alleged a grant ofwage increases as a violationof the Act.At the hearinginthat case the General Counsel sought to amend, the1The Great Atlantic& Pacifrc Tea Company, Inc.,167 NLRB 776.$ 408 F.2d 374.$ One'of the stores is located on North Wilson Avenue in; Prichard,Alabama.The remaining seven stores are located on Cottage Hill Road,complaint to include an allegation,based on the grant of awage increase on April, 29,4967, but . the, amendment wasdenied, on the ground that Respondent, was giveninadequate time prior to the Tearing to prepare its defense.TheNational Labor Relations , Board's Order wasenforced by the Court of Appeals for' the -Fifth` Circuit.2Before ,the court Respondent' urged that`the' portion of theorder requiring it to cease and desist from promising orgranting wage increases was unduly broad `because therewas no evidence that.Respondent granted benefits todiscourage union activity. -However, the court rejectedRespondent's contention on the ground,that the conductbarred withrespect to granting wage increases was, like orrelated to the unlawful conduct: found to have occurred inthe promise of wage increases.In,the spring of 1970 the Union conducted an.organizingcampaign, at Respondent's eight,stores in theMobile,Alabama, are'a,3culminating in the`representation electionconducted on April `16; 1970. The complaint and _ theobjections before me in this case allege conduct similar insome,respects to the violations found in the earlier case.The complaint and objections also allege the withholding, ofgeneral wage increases by Respondent becauseof the-unionactivity and the pendency ofthe election.B.Respondent's Instructionsto Its Supervisors`On March 9, 1970,Respondent=prepared,a two-pagestatementsigned byDivision General Manager Spencersettingforth instructionsfor its'supervisors withrespect totheir conduct during the electioncampaign.The ,statementreferred to the outstanding court order,stated thatRespondent's policywas ,not. to commit unfair laborpractices, and instructed supervisors not to engage in anycoercive or discriminatoryconduct. It set fortha number ofexamples of the kinds of things supervisors were not to do,including the conduct proscribed by the previous order.Each supervisor was asked to.read,the statement andacknowledge by his signature that he had read it, that it hadbeen explainedto him,and that he would notengage inactivityof the typedescribed-, orother coercive ordiscriminatory activity.Respondent's attorney was in-structed to go to'Mobile to advisethe store managers andsupervisorshow to proceed and' to 'tell' them ' of theseriousnessof the court -order' in the, previouscase. Inaddition, Ralph Daugherty,who had 'general supervisionover the grocery departmentsat allthe storesinvolved, gavesimilarinstructions orally to,all°the store managers andassistantmanagers.He - told= them thatthey could notdiscuss the'Union withemployees because it had beendeterminedthat=only he,,HaroldDavis,who was generalsupervisor of the meatdepartments in all thestores, andClaudeRobinson,who was produce superintendent forRespondent's entire'New Orleansdivision, could discussunion issues'with the employeesor answerany questionsemployeesmight raise .4Daughertyalsopostedthe` following -notice Ao allMoffat Road, Michigan Avenue, Navco Road,Old Shell Road,Springbi fAvenue,and Airport Boulevard,all in Mobile.' '4Daugherty so testified.Daugherty also testified that the supervisorswere given similar instructions at the time of the previous campaign. Owen, GREAT ATLANTIC & PACIFIC TEA CO.649employees,also signedby -Spencer and dated March 12,1970.5TO ALL MOBILE EMPLOYEES:The Retail Clerks Union is again trying to get intothe A & Pstores inMobile.We are against the union getting in because we donot believe it would be good for you or the stores. Wewill explain why we feel this way between now and theelection.Iwant to make certain that you know your rightsconcerningthe union issueand that no one interfereswith your rights.You have the right to be against the union. No onecan force you to support the union, vote for the union,or join theunion againstyour, will. You do not have tosupport or join the union to work at A & Pin Mobile.You have the right to join the union, support theunion, and vote for the union, if you wish.You have, the right to make your own decisions onthis issuefree=from any threats, coercion, intimidation,interference, restraint, or discrimination. All membersof A & P supervision and management recognize yourrights and none has any authority to abridge suchrights.If any union representative, company representative,or anyone else engages in any -threats, coercion,intimidation, interference, restraint, or discrimination,please report it -to a member of supervision ormanagement,of A & P.The question of whether or not you want to berepresented by the ,union is a serious one. You shouldnot take it lightly. Please take plenty of time, think itthrough, and be sure you reach the right decision.As set forth below, there is evidence that further specificinstructions,-were given to supervisors with respect todiscussionof wage increases.C.Respondent's PolicyWith Respect to WageIncreasesThe eight Mobile area stores are in Respondent's NewOrleans division,which includes 115 stores located inArkansas, Louisiana, Mississippi, and Florida. Before 1966Respondent established schedules of wage rates whichapplied uniformly to all stores in the division. In September1966, Respondent decided that its wage policy had becomeobsolete and was causing Respondent to lose employees tocompetitors and other industries. Respondent decidedaccordingly to institute a policy of determining wages on anarea basis based on annual reviews of salaries and surveysof rates paid by competitors in the areas in which itoperates. The first wage schedule for the Mobile area storespursuant to the changed policy was adopted in September1966.That wage schedule applied to a number of otherstores in Louisiana and Florida as well.''an assistant manager, testified that he was told that he was not to askquestions 'of employees but that if employees wanted to talk to him hecould listen.SThe notice was posted for approximately 2 days at all eight stores.6 Insofar as appears,Allred Supermarkets, the second chain which had acontract with the Union in the area,entered into its first agreement withthe Union in September 1968.7Although the named classifications in the National contract differSince then Respondent has reviewedwage schedules fortheMobilearea"stores separately from thoseof stores inother areas. In the years 1967 through1969 Respondentconducted surveys of wages in the Mobile areain the springand granted annualincreases.The surveys were keyed towage changes made by competitors in the Mobile area andparticularly to wages paid by twochains operating in theMobile area which had contracts with'the Union.InMarch 1967, National Food Stores of Louisianaentered into a new contract with the Union effective March5, 1967, which provided for wage increases on thatdate andagain on January 29, 1968.6 Respondent placeda new wageschedule in effect- for the week ending April 17, 1967,approximately 5 weeks after the new National wageschedule became effective. Neither the National contractnor Respondent's wage schedule provided for uniformacross-the-board increases for employees. Rather bothprovided for increases in-varying amounts for employees indifferentclassificationsand different steps of wageprogressions based on length of service for employees inmost classifications.7 The rates established by Respondentin 1967 for the most part were ,riot the sameas thoseestablished by the Nati'onal' contract and were generallysomewhat lower. Also the length of time required toprogress to _ the top rate inseveral classifications in theNational contract was .shorter than that required underRespondent's schedule.Respondent next placed a new wage schedule in effect forthe week ending February, 10, 1968, or approximately Iweek after the second- wage increase ,provided by theNational agreement Respondent continuedtomaintaindifferent progression schedulesfor some of its classifica-tions, but its rates drew closer to those. provided in theNational agreement. Starting and topratesfor a number ofclassificationsbecame the same, but somedifferencesremained between the rates paid by National andRespondent.In September,1968, Allied Supermarkets, Inc., enteredinto a contract with the Union which ran until April 5,1969, and contained a wage schedule substantially identicalto that then in effect under the National contract.8 In thespring of 1969, the Union negotiated new agreements withNational and Allied. The National-agreement was effectiveonMarch 9, 1969, for a 3-year term, and the Alliedagreement was effective April 6, 1969, for a 3-year term.9The National agreement provided for increasesin wages onMarch 9, 1969, March 8, 1970, September 6, 1970, andMarch 7, 1971. As in the past the increases were not across-the-board but varied from classificationto classificationand within progression schedules. The Allied agreementprovided for wages identical to those in the Nationalagreement, but the effective dates of increases laggedapproximately 4 weeks behind the effective dates of theincreases provided in the Nationalagreement.from those in Respondent's schedule, comparisonof the contract schedulestoRespondent's over the period from 1967 todate shows directcorrespondence between each of the contractclassifications and one ormore of theclassificationsin Respondent's schedules.8The Allied, contracts do not cover meatdepartmentemployees,unlikethe Nationalcontracts and Respondent's wage schedule.9 The evidencedoes not show whether the agreements were reached bytheir effective dates or later. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDIn 1969 Respondent adopted a new wage schedule for, theweek ending March 29, roughly midway between theeffectivedates ofA he firstincreasesprovided ineNational and, Alliedagreements.In its new schedulRespondentshortenedthe lengthof time required to reachthe top ratefor some classifications,but the, length of timefor progression in these classificationsremained longerthan under,' the _two-contracts.With the exception, ofdifferencesin rates related to the longer progression periodfor these classifications,,the rates provided in Respondent'swageschedule, largely corresponded to the firstyearratesset forthin thetwo contracts.D.Respondent's Failure To Grant an Increase inthe `Spring of 1970As set forth, the National and Allied contracts providedforwage-increasesonMarch 8 and April 5, 1970,respectively. Respondent concedes that absent the Union'scampaign and the pendency of the representation electionitwould have conducted 'a survey of wages in the Mobileareaand ` would have put a new wage schedule into effect inthe spring of 1'970. Respondent's witnesses testified that'theybelieved the wage increase 'would 'have becomeeffective during` the first half of April, around the time ofthe election. They conceded that the contracts were theprincipal'information they relied'on in making a survey andthat they kept copies of contracts on file for use in'makingthe survey. Inasmuch -as Respondent instituted a new wageschedule a week after the National increases in 1968, whenthere were no National negotiations, and 2 weeks after theNationalincreasesin 1969, when a new National agreementwas negotiated, I find that in 1970, when there were noNational or Allied negotiations, Respondent's action wouldhave been taken by late March and certainly before' theelection.30On February 9, 1970, when the petition- was filed,Respondent had not started its survey for 1970 and had notmade any decision as to the grant of a wage increase in theMobilearea stores.Thereafter, at'a meeting between thedivisiongeneral manager,its assistantpersonnel manager,and its attorney, Respondent decided on advice of counselto -refrain from making a wage survey or granting anincreaseto employees in the Mobile area stores at that time.According to Alvin Truxillo, who was then Respondent'sassistant personnelmanager, the reasons for-that decisionwere- that there, was no pattern of amounts or times ingranting,increasesin the Mobile area and Respondentfeared that if it granted increases the Board would find thatthe grant, of increases was an unfair labor practice. At the,sametime the divisiongeneralmanager and Truxillodecided that a wage increase would eventually be granted,but theymadeno decision as to its timing or amount.After the election on April 17, on advice of ; counselRespondent continued to, refrain from acting with respectto wage increasespending action by the Board on theobjections to the election. The Regional Director's order10 1-note in this regard that evenin 1967, when there were Nationalnegotiations,Respondent's increases became effectiveapproximately 5weeks after National's increases.Since it wasnecessary for Respondent toobtain copies of the newcontractin years whennew National contractswere negotiated,the delay in Respondent's action wasgreater in such yearsdirecting a hearing on the objections issued on July 8, 1970,and thereafter Respondent quickly completed a survey andput a new wage schedule into effect for-the' week endingJuly 11, 1970. Respondent notified the employees of thenew wage schedule by letter dated July 1-1, 1970, as follows:TO'OUR MOBILE EMPLOYEES:There have been a number of questions asked aboutthe timing of 'the wageincreasefor our employees. Inthis letter we will try to answer your questions."As you know, it can be an unfair labor practice for acompany to give a raise when there is unionorganizingactivity going on. Union organizers have been after youfor months and this union situation is still'dragging on.A & P obeys the law and we do everything we possiblycan to avoid unfair labor, practices.We have just been notified,by the LaborBoard that itwill be necessary to have more hearings on the union'scharges and objections. This will, probably mean moreappeals and delays before we can get thisissue settled.We decided it was not fair, to you for you to bepenalized any-longer by this legal situation.The union made a big grandstand play a few weeksago by sendingus telegramssaying they did not objectto our giving you a raise. They waited a-very, long timebefore stating such a position. You will recall they saidnothing like that before the'-The union's telegramsdo)not protect-A & P fromunfair labor practices. We could still be charged with anunfair labor practice forgiving you the pay 'increasenow but we decided to go ahead and accept whateverrisk is involved: We are trying our very best' to be fairwith you and obey the law.The July 11, 1970, wage schedule , eliminated priordifferences in progression periods between' the Nationalcontract and Respondent's schedule. As in the past it didnot provide for uniform- across-the-board increases., Withonly a few exceptions, the rates ^ provided were identical tothose contained in the Nationalagreement.However, asnoted above, the National agreement provided for twoincreases during 1970, in -March and September, for thefirsttime sinceRespondent's wage policy changed in 1966,and the rates in Respondent's new schedule correspondedto the rates scheduled ' to become effective under theNational contract'in September, 2 months later."Apart from the July 11 letter, there is no evidence thatbefore or after the election Respondent undertook todiscuss with its employees as a group by letter or' orally itsdecisions 'or-policies with respect to wage increases. Thestoremanagers and supervisors were told that they couldnot discusswage increaseswith employees and that if askedabout increases they were, to say they could notdiscuss thesubject. The supervisors were told before the election whythe wage increases normally granted in the spring were notbeing given, but they were 'also told not to discuss thosethan in years when there werecontracts in effect. But even a 5-week delayin 1970would have resultedin 'increases for Respondent's employeesbefore the election.11There is,no contentionthat the July11 grant of increases violated theAct. GREAT ATLANTIC & PACIFIC TEA CO.reasons with employees.The supervisors were not toldwhen the increaseswould be given.12The employees were aware that increases had been givenin the spring-in previous years at the time of increases givenunder the National and Allied contracts, and during thepreelection period several employees asked supervisorsquestions about increases.Four to,six weeksbefore the election Patterson Owens, anemployee at Springhill Avenue-store, asked for a raise andwas told by Robinson that he could not discuss a raise atthat- time, because, of the election and that it was againstcompany policy to give a raise at that time.13On April 10, 1970, Area Supervisor Daugherty read aletterto a small group of employees at the AirportBoulevard store. Paul Riise who was in the group askedwhen the employees were going to get raises. Daughertysaid that Respondent could not, give raises because of theelectionand that it would be a violation for it to do so.14Ruse thenasked why meat department heads, who wereexcluded from the unit as supervisors, received increases.Daugherty did not answer, but Area Supervisor Davisstated that the meat.department heads had been put in forraisespreviously and that it took time as raises did notcome through right away.15 Riise had asked about raisesbefore the petition was filed and was told at that time thatthe employees would probably receive them in March.Apart from the evidence as to these statements byRobinsonandDaugherty, there is some additionalevidence of statements by Davis concerning wage increasesin conjunctionwith conduct alleged to violate Section8(a)(1) which is set forth below.E.The Alleged Violations of Section 8(a)(1) of theAct by Respondent's Supervisors1.Harold Davisa.Based on aconversation between Area SupervisorDavis andemployee Annie Mearl Innabnit on April 1 or 2,the complaint alleges that Davis promised Mrs. Innabnitthat if Respondent won the election the employees wouldreceiveeverything Respondent promised them, that Davissolicited her to so inform other-employees in order toinduce them to vote against the Union, and that Davis12These findings are basedon the testimony of Robinson and Daviswhich I have creditedin this regard.To the extent that Daugherty'stestimony is in conflictas to what the supervisorsweretold, it is notcredited, as indicated below.13Owens so testified.Robinson deniedthat he told any employee whythey werenot getting the increase,but did not otherwise contradict Owensin this regard.IhavecreditedOwens.Owens alsotestified to anotherconversationwithRobinsonconcerning a step increasehe receivedpursuant to the progression scheduleabout 2 weeks before the election.There is no contentionthatthe step increaseor Robinson's statements atthat time were improper.14Accordingto Riise,Daugherty did not say what would be violated byraises.15Riise so testified.Daugherty deniedthathe explained toanyemployee why increasescould not be granted and testified that he toldRitse only that he couldn'tdiscuss wage increases at that time.Davis wasnot questioned about this incident.Contrary toRobinsonand Davis,Daugherty testified that Robinsonhad told him simplythat hecould notdiscuss wage increases with employees, and that Robinson did not tell himwhy Respondent could not grant increases.Surprisingly,althoughDaugherty read the same letter to a number of groups ofemployees, hecould notrecall anyaspect of its contents when he testified. I do not credit651interrogated her concerning her union activities,sympa-thies,and desires.Both Mrs:Innabnit.and Davis testifiedconcerning the conversation.Although their testimony is inconflict as to criticalportions,of their conversation,there isno dispute that the conversation occurred and concernedthe Union.I have credited Mrs. Innabnit as to the initial portion oftheir conversation and find that Davis approached Mrs.Innabnit in the back,of theMoffat—Road store during herlunchbreak and asked her how she was doing,stating thatshe seemed to have a lot on her mind and-he wanted toknow what it was.She replied that she and her husband hadbeen sick and that she did have a lot on her mind. Davisthen said, "You know what I'm talking about," and pointedto an election notice posted nearby.She relied that shehadn'tgiven the Union a second thought' and that ifRespondent had, done what it had promised the unionorganizing wouldn't have gone that far.16Ihave difficulty,however,crediting,the remainder ofMrs. Innabnit'stestimony,not so much because sheimpressed me as untruthful as because her cross-examina-tion showed that her initial brief version of the'conversationomitted a great deal of it, was considerably telescoped, andmay well have represented her own summary`of what shethoughtDavis was driving at rather than an accuraterecollection of what was said.For purposes of resolving theconflict between her `testimony and Davis',itwould havebeen helpful if the critical portions of her initial testimonyhad been placed in context onn redirect examination in thelightofher cross-examination by' redeveloping hertestimony as an orderlywhole.However,this was not done,and on the record as it stands it is"impossible to integrateher direct testimony with her cross-examination.Despiie acurious inability of Davis on redirect examination to recallmatters as to which he had already testified, I haveconcluded that I cannot credit`Mrs. Innabnit as' to theremainder of their conversation to the,extent that hertestimony conflicts with Davis',and I credit Davis as to 'theremaining material portions of their conversation.I find that, after some discussion of whether Respondenthad made certain promises,Mrs. Innabnit asked Daviswhen Respondent was going to give salaryincreases, and hereplied that he was not at liberty to discuss increases. Mrs.Daugherty's testimony that he was not told the reason why the increaseswere withheld. Although,as indicated below, I have not credited Ruse'stestimony in other respects,I find Daugherty's denial,as to the April_ 10conversation unpersuasive and credit Ruse in this regard.16Although Davis' version of this portion of their conversation differed,he conceded that he mentioned the election notice,- that he then told herthat he would like to think she was supporting the Company "and that Idon't think she answered."The quoted portion of his testimony strongly indicates that he alsoviewed his opening remarks as an inquiry into Mrs. Innabnit's thoughtsabout the Union.AfterMrs. Innabnit had testified as to Davis',initial inquiry, the GeneralCounsel through a series of questions attempted to elicit further testimonyfrom her concerning conversation about her thoughts about the -Union.Mrs. Innabnit testified that a question was asked but that she could notrecall what it was, She ultimately was led to testify that Davis asked herwhat she thought about the Union. However, from her testimony as awhole, it appears that she was referring to Davis' initial question, and herdifficulty in answering these questions appeared to stem from their impliedpremise that Davis had asked her a second question about her thoughts insomany words. I find that Davis' only question was that to which sheinitially testified in describing the beginning of their conversation. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDInnabnit pressed himto talk aboutincreases,and Davisagain statedthat he could not discuss them, adding thatRespondentwas under court order not to discuss them. Sheasked what` the court order involved, and he explained thatthe' court had ordered' Respondent not to commit unfairlabor practices, comparing a violation of that order inseriousnessto the commission of a crime. She expressed theview that if there was no salaryincrease, a lotof employeeswould vote for the Union. He said that they might, but thathe couldnot discussitwith her, and that he thought all=theemployees realizedwhy Respondent could not give salaryincreases.She stated that she did not know, and he` told herthat she would have to read between thelines.At somepoint ' Davis also told her that Respondent had beencompetitive in the areain its salariesand that it was itspolicy to continue to be competitive. `Davis did not ask Mrs.Inhabnit-to talk to other employees and urge them to voteagainst the Union.b.Based on another conversation between Davis andRobert Clark the complaint alleges that Davis promised anemployee that its, employees would receive a wage increaseas soon as theelection was over.Davis spoke with Clark on the day before the electionand showed Clark several timecards' of employees atRespondent'sOpelousas, '`'Louisiana, storewhich wasrepresentedby a union. The timecards showed that severalpart-time employees had had their weekly earnings almostor entirely offset by union-related deductions for the weeksthey `covered.Davis pointed out what ' the timecardsshowed. Davis told Clark that Respondent did not have tomeetany of Respondent's demands, that he could go out onstrike, and that it would be pretty `hard on him with a familygetting started.Davis also 'mentioned a warehousesupervisorin 'New` Orleans who Davis said was retiringbecausehe couldn't take having' to deal with the Negrostewardsthe union had-chosen.According to Clark, Davis also said that if it was moremoney Clark wanted, he couldn't 'say anything but thatraiseswere comingin',-later assoon as the election was overand settled with and not to worry about it because theywould get the money soon. Davis denied that 'he saidanything about wages at that time, but testified that 2 or 3weeks earlier in a conversation in which the Union was notmentionedhe may have told Clark that rates had beencompetitive and would continue to be competitive. Whenaskedwhat he meant by-that,-'Davis testified, "When we arepermitted to give a raise,legally, ;then our raise would be ashigh as other people's. We have always paid,the rate as highas any in town."There is basis to believe that Davis was more accuratethan Clark as to the timing of his conversation with Clarkabout wagesand that Clark may have combined twoconversationsinto one in recalling them,17 but the timing isnot critical,as even in Davis' version, the' discussion ofwages occurred 2 to-3 weeks before the election. AlthoughDavis testifiedthat there was no mention of the Union inthat, conversation, I -find it highly unlikely that Davis17Davis gave'a, statement to a unionrepresentative on April 19 insupport of the Union'sobjections in which he described the April 15conversation without mentioningany discussion of wage increases.u:Riise and Daughertyboth testified that Daugherty told him ofmerely made an isolated remark about competitive wageswithout indicating at least, as he didito Mrs. Innabnit, thathe was not free to discuss wages at that time. I credit Clark,who impressed me generally as truthful, that Davis, told himthat he could not discuss wages at that time and find in thisat least an implied reference to the pendency of theelection.As between the two versions otherwise, the question iswhether Davis told Clark, as Clark-testified, thatraises -werecoming in later as soon as the election was over and,settledand not to' worry` because they would get the money soon,or whether, as Davis testified, he told Clark wages had beencompetitive and Would continue to be. There is really littledifference in substance between the two 'versions, andDavis' explanation of what he meant by^his remarks comeseven closer to Clark's recollection of ° what Davis said.Whether or not Clark's recollection represents a verbatimrestatement of Davis' remarks, I credit Clark and find thatDavis conveyed to Clark an assurance that he need , notworry about wages because after the election wasover-andsettled the raises would be granted: At the same time IcreditDavis that in the course of this assurance ' hementionedRespondent's policy of paying competitivewages.2.Ralph DaughertyBased on testimony concerning a conversation betweenDaugherty and employee Paul Riise at the AirportBoulevard store, the complaint alleges that, on March 31,Daugherty orally promised anemployee that if he urgedother employees to vote against the Union it would helphim -to obtain abetter position and that Daugherty createdan impression of surveillance by stating that he knew howanother employee would vote in the election.Some months before March 31 Ruse asked Daughertyabout the possibility of getting transferred to a job inRespondent's New Orleans office. Daugherty said he wouldinquire and did so, but received, no reply. Thereafter, Riiseasked Daugherty ''about the transfer 'on severaloccasions,and Daugherty replied that helad not heard butassumedtherewere no openings. , ,Around' March 1, Riise toldDaugherty he almost 'had to know whether he could betransferred. Daugherty told Riise he hadn't`heard recentlybut would write to Robinson and get a definite answer. OnMarch 6, Daugherty received a' letter- from Robinsonstating that there were no openings: Daugherty so informedRuse.There was no discussion- of the Union in thisconversation.18Ruse testified ' that onMarch 31 he again asked.Daugherty fora transfer, to Respondent's New Orleansoffice.According`' to Riise, Daugherty replied that therewere going to be changes at higher levels ofmanagementwhich would result in openings at lower levels for-,whichRuse could probably qualify. Riise testified that Daughertythen said ;that the election was coming up and that heneeded his, support. He testified that Daugherty asked himto talk to the employees, especially the part-time employ-Robinson's letter atthattime. Ruse was not questioned as to, whether hehad indicated shortly before that'he had an urgent'need for an "answer, butDaughertyso'testified'withoutcontradiction. - GREAT ATLANTIC & PACIFIC TEA CO.ees,,topersuade them to vote against the Union, and saidthat doing so would help -him to get a job in the office.AccordingtoRiise,he,-Riise,then named severalemployees, said that he would talk to them, and stated thathe believed that they would vote for Respondent. Rusetestifiedthat he then said he did not know about LarryKerns, an employee; and Daugherty told him not to worrybecause he knew about Kerns.1s ,Daugherty testified that he spoke to Riise at the AirportBoulevard- store, but his 'version of the conversationdiffered sharply fromRuse's.According to Daugherty,Ruseapproached him and told him that since Respondentcould not give raises at that -time, it would hurt its chancesof winningthe election. He testified that he replied that hecouldnot discussraises with Ruse. Daugherty testified thatRuse went on to tell him of representations the Union hadmade totwo employees to the effect that they were notreceivingeverything they should from Respondent. Ac-cording to Daugherty he said little or nothing in response.Daugherty denied thatanymention was made of Ruse'srequest for a transfer or thatanymention was made ofLarryKerns.Daugherty testified that he did not discuss atransfer with Ruse again after giving him what he describedas a finalanswer in-early March.Riiseconceded that `after he spoke with Daugherty, andapproximately 2 days before the -election, he spoke withRobinsonabout the possibility of a transfer. He testifiedthat at thattimeRobinson referred to forthcoming changesin supervisionin New Orleans and mentioned a possiblejob on inventory. While conceding that Daugherty onMarch 31 and Robinson on April 14 both madestatementsto the sameeffect concerning possible openings in NewOrleans,Riise'denied that he had confused Robinson'sstatementswith Daugherty's. Riise testified that he askedDaugherty about the transfer possibilities on March 31because he had told Daugherty he would check back withhim from time to time to see if there were any openings, andthat he asked Robinson or Daugherty about it every monthor two.2°The credibilityissue raisedby this testimony is not easilyresolved. On the one band, as Respondent points out, whenplaced in the context of his earlier conversations withDaugherty abouta transfer,.Ruse's testimony concerningMarch 31 reveals a troubling lack of continuity. Despite thefactthat he had been tolda few weeks earlier, after monthsof indefinite replies, that Daugherty had heard fromRobinsonand there were no openings, Riise testified thaton March 31 he, simply asked Daugherty for a transfer tothe New Orleans office, without reference to their earlierconversations. Similarly, despite the fact that Daughertyallegedly-told Riise on March 31 of the possibility of anopeningarising' because of supervisory changes,Riise'sbrief testimony as to his conversation with Robinson onApril 14 fails to indicate that he made any reference to hisMarch31 ` conversationwithDaugherty even whenRobinsontold him essentially what Daugherty had alreadytold him about- the possibility- of openings developing, If19Riise conceded that he knew Kerns was a close friend of Daugherty'sson and that they were neighbors.20Rise testified that until Daugherty mentioned the letter on March 6,Daugherty answered his questions by -stating that he hadn't heard butassumed there were no openings. On March 6,Daugherty told him he had653Daugherty had promised that Riise's help in the electionwould help him to get a transfer, and .if Ruse seeminglyshowed willingness to cooperate by volunteering informa-tion to Daugherty, the question arises whyRiisenext, spoketo Robinson rather than Daugherty in pursuing his desire totransfer.On the other hand, Daugherty's testimony as a whole andhis version of the March 31 conversation also leave doubts.As I have already indicated, Daugherty's, version of hisresponse to Ruse on April 10 is not persuasive, his denialthat -he, knew why, Respondent was withholding wageincreases is in conflict with other testimony, and hisinability to remember what was in the letter he read to anumber of groups of employees raises considerablequestion as to his recollection. Although Daugherty deniedseeking to elicit employee support for Respondent, heclearly sought to do so in showing the ,Opelousas timecardsto employees, and his denial seemed based on a legalisticdistinction between a direct and an implicit request forsupport.With respect to the March 31- conversation, hisversion portraysRiise as an eagervolunteer of informationconcerning the effect of the union campaign withDaugherty in a totally passive role- and no hint ofanyexplanation for Ruse'seagernessin giving him informationto which he made little response.Thus, while Riise's testimony leaves the impression thatits parts do not fit together, Daugherty's .testimonycreatessubstantial doubt that it contains everything that was saidbetween them. Perhaps the doubts over Riise's testimonymay arise from a simple tendency on his part to compressthe introductory portion of his conversation with Daugher-tyand the failure to develop 'completely his' laterconversationwithRobinson. But the doubts raised byRuse's testimony are sufficiently substantial that I find histestimony as to the March 31 conversation may not berelied upon even though I am -less than persuaded thatDaugherty's testimony tells the whole story.3.John ShelkofskyBased on a conversation between Shelkofsky andemployee Patterson Owens at the, Springhill Avenuestore,21 the complaint, as amended at the hearing, allegesthat Shelkofsky interrogated an employee about his unionactivities,sympathies, and desires and promised himadvancement in order to induce him to vote -against theUnion.There is no dispute that a conversation occurred betweenOwens and Shelkofsky in which both- the Union andOwens' opportunity for advancement were mentioned.However, their testimony is in substantial conflict as to, thematerial statements during that conversation, and onceagain the testimony of both witnesses raises problems.Owens' versionwas that Shelkofsky initiated theconversation, first offering him a coke or coffee and thenasking him if he would like to make a career of working, forRespondent. Owens expressed doubt, indicating skepticismheard and there were no openings.21 Shelkofsky, whose usualjob was comanagerof the CottageHill Roadstore,servedas relief store managerat the Springhill Avenue store forapproximately 3 weeksstartingMarch 28, 1970. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there-werepromotional opportunities for Negroes withRespondent.- 'Shelkofskystated.thatNegroes had beenpromoted 1h --otherlocations,but ,Owens continued toindicatehis- d`o`ubts. Shelkofsky then asked him what hethought about the+union election.Owens replied that as hewas workingfor Respondent and it was kind enough to givehim a job, he should 'respectitswishes. 'Shelkofskycommentedthat=' he' was` right about that because - ifRespondent thought enough about him-to'give him a job,he should'respect -Respondent's "wishes, and do what hethought wasbest. At this point Shelkofsky also stated that ifOwens stayed with Respondent long enough and after "thismess" aboutthe Union was over, he could probably get anadvancement to assistant manager or higher position with,the Company.Shelkofsky, on the other hand, portrayed Owens as theinitiator of `the conversation and the one who raised' boththe matter' of the "election and promotional opportunities.Shelkofsky's 'Version 'was that immediately after AreaSuperintendent, Robinson had visited the store, Owensapproached .hair and said he would-be happy, when theelection`was over becausemaybe Robinson and everyonewould believe that he was not for the Union. Shelkofskymadeno' reply, 'andOwens continued to say thatRespondent was, a good, company, that he would like tomake,a career ofworking there,,and that he would have to.work up to a,manager's job to make a living. Shelkofskysaid that he had the same chance as anyoneelse foradvancement.Owens said that he did not know of anyNegro managersin the area. Shelkof sky said that there weremany Negromanagersup North. Shelkofsky could recallnothing further that was said.On direct, examination Owens momentarily failed torecall Shelkofsky's alleged statement about-his chances foradvancementafter the election, and Owens' cross-examina-tiondeveloped that he , had,,made no reference to, thisstatementin an affidavit he gave during the investigation ofthis case.However sincere his belief as to what Shelkofskysaid, it is difficult to escape the conclusion that at the timeOwens gave, his affidavit he did not construe anythingShelkofskysaid as a promiseof probable, promotion, butonly later, readsucha promise into Shelkofsky's remarkswhen he sought to reconstruct his recollection just prior tothe hearing. In these circumstances, I credit Shelkofskythathe only -stated that Owens had the same opportunity foradvancementas anyone else.With respect to the,-remainder of their conversation, oneaspect of Owens' testimony does not fit well with eitherversion.'Thus Owens testified that he believed he was-wearing unionbuttons at the time of this' conversation.Certainly if he' was, it is unlikely that he approachedShelkofsky^ to seek- to persuade him that,,others` shouldbelieve hewas against the Union, but it is equally unlikelythat =Shelkofsky 'would have questioned -him or that hewould have sought to persuade Shelkof sky that he wouldrespect -Respondent'swishes ifhe were wearing unionbuttons at the time. In these circumstances, I credit22 I, note, in this connection, that Owens displayed considerableuncertainty as towhen the conversation occurred, and his affidavit inwhich he madea correction in this regard differed from his initialShelkofsky that, this conversation occurred before employ-ees started to wear union buttons in the, store.22However, Shelkofsky's testimonyalso raisesdoubts. Fornot only, .may one wonder whether Owenss, -who, shortlythereafter. wore union buttons at work, was°likely.to haveinitiated an attempt to persuade Shelkofsky that he wasopposed to the Union, but Shelkofsky's, testimony thatOwens initiated the discussion of his chances for advance-ment by stating that he, wanted to make a career out ofworkingmith Respondent does not fit with his expression ofskepticism, when Shelkofsky sought to assure him that hehad the same chance as anyone else. Indeed, i• Owens tookthe, ,initiative to curry favor, as Shelkofsky's versionindicates— itseems unlikely, that Owens would have takenissue with Shellcofsky's reassuring response.-While I have found reason to doubt the accuracy, ofOwens' recollection, — both as to, the timing of theconversation and the alleged promise of, advancement, I donot believe that Owens intentionally, sought to distort thefacts in his testimony, and I am less than impressed with theaccuracy of Shelkofsky's testimony that-Owens took theinitiative in broaching, both the matter, of his feelings abouttheUnion, to, which Shelkofsky alledgedly made noresponse, and his desire to make a career out of working forRespondent. In this regard I credit Owens that Shelkofskyraised both topics and asked Owens what he thought aboutthe election after first -asking him how he would like tomake a career of working for Respondent.4. ' Goronway Owen IIIBased on the testimony . - of -Owen, the complaint, asamended at the hearing,allegesthat Respondent threat-ened employees with a reduction of hours-for wearingunion buttons.Goronway' Owen III was an assistant manager at theSpringhill Avenue store, signed an authorization card fortheUnion, and testified as a- witnessI for-the GeneralCounsel in this proceeding. Owen testified that on TuesdayorWednesday, April 14 or 15, he spoke with employeeShirleyGardner, who he understood, had been 'wearing aunion-button, and told her that he did not think it was wisefor ' her` to continue` wearing a union button due to herfinancial condition.' According to- Owen, he mentionedspecifically that she was a part-time employee, had noguarantee of hours, and could get her'hours cut for wearingthe button. Owen testified that he believed he-had, a similarconversation with employee Iva Young before the electionbut could not remember when or where it occurred,Owen was the only'witness who testified as to these twoconversations.Although ShirleyGardner -was in thehearing room when Owen testified, she was not called as awitness.An affidavit given by Owen during the investiga-tion of this case contains no mention of a statement by himtoMrs. Gardner that her.hours might be cut because shewore a button and no mention ofanyconversation with IvaYoung, although Owen testified that . he ° thought hementioned both to the investigator who tookhis statement.In addition, Owen conceded that when hewas questionedtestimony.It is clear, however, that the conversation occurred before theelection and no more than 3 weeks before it. GREAT ATLANTIC & PACIFIC TEA CO.before the, hearing by Respondent's attorney, at a timewhen Respondent did not know that he was to appear as awitnessfor the General Counsel, Owen told Respondent'sattorney that he told Mrs. Gardner that he felt enough hardfeelingshad been created and that he felt the button shouldbe taken, off. At that time he indicated that he had notmentionedher financial situation and that Mrs. Gardnerwas theonly employee to whom he spoke about removing abutton. Owen explained that he had not wanted to admitall the facts to Respondent's attorney because several areasupervisorswere present at the time.AlthoughOwen's explanation for his statements toRespondent's attorney might have been persuasive if hisaffidavit, supported his testimony, his affidavit lends moresupport to his statementsto Respondent's counsel than tohis testimony before me. I am aware that one in Owen'spositiondoespot lightly give testimony in conflict with hisemployer's interests,and I am persuaded that insofar assupported by his affidavit Owen's testimony is bothaccurate and truthful. But in the absence of corroborationby Mrs. Gardner or Young, I do not credit Owen that hetoldMrs.' Gardner explicitly that wearing a button mightlead to a reductionin her hours or that he advised Young toremovehis button before the election. I find only thatOwentoldMrs. Gardner that he did not think it would bewise for her to continue wearing.a union button becauseenough hard feelings had been created.5.Claude RobinsonBased onthe testimony of Riffit Reid, an employee at theSpringhillAvenuestore, the complaint alleges that on April17,1970,Robinson orally ordered and required anemployee to remove his union button. Reid's testimony wascorroborated by that of Daugherty and Owen and was notcontradicted, by Robinson. I credit Reid- and find that onthe day of the election Robinson told Reid that insofar ashe was concerned the Union lost fair and square and therewere no- hardfeelings.Robinson then pointed to Reid'sbutton And said, "Take that off and give us a good day'swork. That's all I ask." Reid told other employees about theincident. Reid removed his button at the time but wore itagainthe next day and for about a week thereafter until heremoved it, on his own accord. Some other employees alsocontinuedtowear-,buttons after Robinson's visit to -thestore.6.LaBron Walley and Howard JerniganBased on the testimonyof Robert Clark,the complaintalleges thaton April 17, attheMichigan Avenue store,Assistant Manager LaBron Walley threatenedan employeewith unspecified reprisalsand publicly ridiculed himbecause of his union activities and that Store ManagerHoward Jernigan orally informed the employee that heshould have expected the threats and ridicule because hewas theonly unionadherent at the store.Clark's testimonywas uncontradicted and is credited.Clark worked as a butcher at the Michigan Avenue storeand served as an observer for the Union in the election. He655attended a preelection, conference on the night before theelection. On the morning of the election when Clark enteredthe store, Jernigan said to him, ''Well, you made yourmove." Clark aanswered affirmatively and walked on.On the night of the election, 'Clark went to the SpringhillAvenue, store for the ballot-count.- After- the count whenWalley was in the store looking out and Clark was outside,Clark made a vulgar, gesture toward:Walley, Walley .saidnothing but "kind of grinned."On the day after the election Clark reported for-work at 8a.m.When he walked into the cutting room he noticed asignstating "Good morning, Punk" on the block where heworked. He picked it upand carried it over to the timeclockwhere Jernigan and a few others were standing. He threw iton the floor and said, "At, least the- son-of-a-bitch-,canwrite" or something like that. Then he noticed another signstretched across the back--wall written on-a large piece ofpaper from a roll of butcher paper. That sign said,, "Thewinner, A & P Tea Company, who cares, 73. The Losers,Bob Clark,' Jr., the punk and Old Tag, 42.1123 Clark madesome similar commentsabout the sign- and went to. punchin. Then he noticed a third sign in the slot with his timecardwhich said "You are a union -punk" and also had theelection score on it. He threw, that, sign on the floor.Jernigan picked it up. Clark said he wished he knew whothe so-and-so ' was who - wrote it. An employeestandingnearby said= that LaBronWalley, the assistant storemanager, had done it.Clark went to Walley-and asked if he was "the son-of-a-bitch who wrote these signs." Walley asked, "What if I am?What are you going to do-about it?" Clark- said he wasgoing to ?mock "the hell" out of him, pushed him, and wasabout to hit him, when Jernigan and another -employeeinterceded and broke it up. A little later, Jernigan came tohim and told him he should have, been expecting something'like that. ' Clark asked why, and Jernigan said because heknew he was the only one for the Union in the store.Jernigan said he hoped Clark didn't hold him responsibleand that he didn't have anything'to do with it. Clark askedhim why he shouldn't, and Jernigan said something aboutClark having gestured -to Walley the previous night. Clarktold Jernigan that if he was a good store manager hewouldn't have let it happen.--Later that day the meat market manager under whomClark worked directly came in and spoke-with Clark. Hesaid he'would speak to Walley about letting upon Clark.Clark said that there was no need to do thatandthat hewould fight his own battles.The sign on the wall did not remain up for more than'anhour. Clark was never reprimanded' for pushing Walley orcalling him names. There had been some kidding, andhorseplay in the store before.Walley and Clark are both relatively young and hadknown each other for several years.- Before Clark- married,they had some social contacts away from the store. WhenClark first started to work at the Springhill Avenue store, he-had a disagreement With Walley, but they had been:talkingto each other before the election and were not as angry witheach other by then.--28 'Old Tag"was an apparent reference to Union RepresentativeTaggert. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.Concluding Findings1.The wageincreasesAs the 'Board stated inThe Gates Rubber Company,182NLRB No. 15, when an employer is faced with decidingwhether togrant or withhold a wage increase pending anelection,"It is well settled that the employer's legal duty isto proceedas he would have done had the union not beenon the scene."The ' Charging Party and the General Counsel rely onGates Rubberandthis statement of principle in support ofthe: allegationof the complaint that Respondent violatedthe Act by withholding 'wageincreasesbefore the election,contendingthat the evidence leaves no question thatincreaseswould have been granted before April 16, 1970, ifthe Union had not beenon,the scene,Respondent, however, contends that Respondent stoodin substantialrisk of having to defend its conduct if it hadgranted a wage increasebecause of the outstanding courtorder againstit,because it could not point to any specificdate on which itgave-increasesin past years, and because itcould not point to a specific amount which it had granted inpreviousyears. Respondent contends that it was entitled todefer theincreasesto avoid the appearance of interferencewith the election, relying principally , on the Board's,decisioninUARCO Incorporated169 NLRB No. 162.To a point, the facts before the Board in bothGatesRubberandUARCOwere similar. In both cases theemployers . , had established policies pursuant to whichincreaseswould have been granted to bargaining unitemployeesbefore a pending election. In both cases,increaseswere granted to employees outside the bargainingunits,butwerewithheld from the bargaining unitemployees until-after the election. In both cases it was clearthat but for the election,increaseswould have been grantedto thebargainingunit employees at the usual times.InGatesRubber,bargaining unit employees expressedinterest in; thetiming of the. increase and asked about it. Inresponseto their questions, employees were told that theincreasewas being withheld from them temporarilypending the election in order to avoid an appearance of anyattempt to influence the election, and one, supervisor toldan employee that the employer could not give a raise at thattimebecause of-the posted, notice of election.InUARCO,the employer did not await employeequestions, butat the time it put the increase into effect forother employees, it notified bargaining unit employees inwriting that on advice of counsel their increases would haveto be postponed,to avoid the, appearance of vote buying bythe, employer. In a later campaign speech tol all employees,the employer repeated this reason and added that its policywas to-pay area rates and that it intended to, follow thatpolicy with or without a union. It repeated this statement ofpolicy in a letter to all employees 2 weeks before theelection.InGatesRubber,the Boardyfound that the withholding ofthe increaseviolated Section 8(a)(t) of the Act, stating:In these circumstances, neutrality is not maintained byan announcedwithholding of a wage increase becauseof a pending Board-conducted election. It is well settledthat the employer's legal duty is to proceed as he wouldhave done had the union not been on the scene. HeretheRespondentwithheld increases.which , wouldnormally have been granted but for the presence of theUnion and'the pendency of the-election and advisedemployees that their wage increases were, beingwithheld for this reason.By such conduct the Respon-dent violated Section 8(a)(1)and"interferedwithemployee free choice.-InUARCO,the Board reached the opposite conclusion,stating:Under the facts and circumstances of this case, wedonot agree with the Regional Director's' conclusion thatthe ` Employer'sannouncement concerningthe with-holding of its annual wage rate increases was coercive innature or`created an atmosphere which prevented theexercise of free choice in the election.We are unable toconclude that the Employer,by its announcement ofApril '3 and its subsequent campaign statements,.soughtto shift to the Petitioner the onus for the postponementof adjustments in wages and benefits for employees itsought to-represent,or to disparage and undermine thePetitioner by creating the,impression that it stood in theway of their getting planned wage, increases . andbenefits.The Employer made,cleai in its,campaignstatements,as set forth above,that whether`not', itsemployees were represented.by a union,it planned tocontinue its established practice of adjusting wage ratesin early April of each year, pursuant to its annual wagesurvey,to bring them into conformity with prevailingrates in the area; and that the sole purpose of itsannouncement postponing-the expected adjustnientsinwage rates and benefits for the employees involved wasto avoid- the appearance that it sought to interfere withtheir free choice-in any-electionswhich might bedirected.In the circumstances, we do not believe thatthe employees could reasonably have-concluded, nor, dowe conclude,that the Employer's postponement ofadjustments in their rates and benefits was'intended toinfluence their` decisibn`in the question concerning-theirrepresentation for purposes-'of collective bargaining.[Footnote omitted.]The critical distinction between these cases lies in theaffirmative efforts of the employerin' UARCO,unlikeGates,to'assure employees that regardless of the outcomeof the election it intended to adhere to its wage policy andthat the sole reason for deferring the increases was to avoidthe appearance of an attempt' to interferewith theemployees'freedom of choice.InGates,absent suchassurances,,the Board found interference. InUARCO,withsuch assurances,the Board concluded that theemployeescould not reasonablyhave concluded that' postponement ofthe increases was intended to influence their decision.Thus, it appearsthatUARCOprovides an exception tothe principle that an employer must act as he would haveabsent the pendency of an election and permits, anemployer some leeway in deciding whether to grant orwithhold wage increases due, employees,pursuant to anestablished policy pending an election.However, underUARCO,ifthe employer determines not to follow itsestablished policy, he has the burden of making it clear toemployees that the future implementation of the policy is GREAT ATLANTIC & PACIFIC TEA CO.not dependent upon the outcome of the election and hemust dispel the inherent tendency of the withholding of theincreaseto cause employees to believe that by seekingrepresentation and an election they have placed in jeopardyan established condition of their employment 24Here, Respondent points to the outstanding court orderenforcingthe Board's earlier decision involving the Mobilearea storesand the fact that it acted pursuant to advice ofcounsel asspecial justification for its decision to withholdthe increases.But the court order imposed no greater dutyupon, Respondent to refrain from granting increases thanimposed by the Act absent any order,25 and the fact thatRespondent's decision was made on advice of counsel doesnot absolve Respondent from responsibility for its conduct,if it was in fact unlawful.26Respondent also contends that it was entitled to withholdthe increases because itcould not point to any specific, datewhenitgave increasesin the,past and could not point toany specific amount ofincreasethat it normally granted.Althoughit is truethat Respondent had not givenincreaseson the same date- each year in the past, it had grantedincreasessoon after they became effective under theNationalFood Stores' agreement in previous years.Respondent's increaseshad not lagged more than 5 weeksbehind the Nationalincreasesin the past, and in yearswhen there were no Nationalnegotiations,as in 1970, thetime lag waseven, less.As I have found above, it is clearfrom the experience of the previous3 years that, but for thependency of the election,increaseswould have beengranted before the date of the election.There is more. substance to Respondent's contention thatitcould not point to any, specific amount of increase itwould have granted in '1970. Its rates ' and progressionscheduleswere not identical to those provided in theNational agreementOver the previous 3 years it hadeliminated a number of the differences and had narrowedthe gaps between its rates and progression schedules andthoseprovided in the National agreement. But there was nodiscernible automatic formula for the elimination ornarrowingof the remaining differences. In addition,because the National agreement provided for a secondroundof increaseson September 1970, unlike previousyears, there was no ready way to determine from its pastpractice whether it would have granted a single increase inthe spring based on the National rates then in effect, a pairof increasesat 6-month intervals parallel to the Nationalincreases,a single increasein the spring based on theNational -ratesto be effective in September, or a singleincreasein the spring designed to take into account bothincreasesdue under the National contract, perhaps givingemployees 'an annualwage roughly equivalent to what theNational employees would receive in the following yearwith their twoincreases.However, but for the pendency of24 In addition toGates RubberandUARCO,see alsoDynatronics, AnOperation of the Electronics Divisionof theGeneral Dynamics Corporation,186 NLRB No. 141;Montana Lumber Sales Inc.,185NLRB No. 12;Marshall Durbin and Company of Jasper, Inc.,179 NLRB No. 170;The MayDepartment Stores Company, d/b/a Famous-Barr Company, 174NLRB No.109;LouisianaPlastics, Inc.,173 NLRB No. 218.25As set forth above,the relevant portion of the order barredRespondent from promising or granting wage increases or other benefits toinduce employees to abandon support of the Union or to work against the657the election, it is clear that it would have pursued one ofthese courses and granted an increase before the date of theelection.-The circumstances . may well have made Respondentfearful that any increase it might have given would havebeen difficult to defend on the basis of its previous practice.Yet the question remains whether this difficulty justifiedthe course of action it chose to pursue, While Respondentpoints to a dilemmatic choice between granting an increasedespite uncertain precedent as to its amount and pursuingthe course of conduct it followed, the Board's decision inUARCOpointed to a third course of conduct available to it.Thus, while Respondent elected to withhold the increasesand pursue a' policy of silence with respect to increases,UARCOindicated that it could have withheld the increaseswhip affirmatively assuring employees that its -policyremained unchanged, .that it would be implemented afterthe election regardless of its outcome, and that deferral ofthe increases was caused solely by its' desire to avoid anyappearance of interference-with the election.The policy ,which Respondent elected to- pursue leftemployees with awareness that under Respondent's policywage increases were due but not granted and with thequestion unanswered whether the change in policy waspermanent, temporary, or contingent uponthe outcome ofthe election:While it is true that Davis, Robinson, and Daughertydeviated from Respondent's policy of silence with respectto wage increases in conversation with individual employ-ees, these deviations fell far short of giving the employeeswho worked at eight separate locations the kind ofassurance which was given inUARCO.Although DavistoldMrs. Innabnit that_Respondent intended to remaincompetitive-in paying wages as had been its policy in thepast, he also attempted to avoid answering her questionsabout raises and plainly left her with the feeling that herquestion had not been authoritatively answered. Davis'statement to Clark appears to have come closer to anaffirmative statement of intent to maintain existingpractice,but even that statement was prefaced by astatement that Davis was not free to discuss wages, castingsome doubt on the weight Clark might give to the laterassurance.But in any event, these statements wereexceptions to Respondent's policy not to discuss wagesduring the preelection period, and there is no evidence thatany similar assurances were given to other employees.The only evidence otherwise of deviation from the policyof not discussing raises was the testimony of Owens thatRobinson said he couldn't discuss, raises at that timebecause of the election and that it was against companypolicy to give a raise at that time, and the testimony of Riiseas to discussion of raises by Davis and Daugherty inresponse to his questions before a small group ofUnion.26The Great Atlantic & Pacific Tea Company Inc.,166 NLRB 27, 28,enfd.409 F.2d 296 (C.A. 5). While the fact that Respondent acted onadviceof counsel might have bearing upon a determination of itsmotivation in decidingto withholdincreases,a violation of Section 8(a)(1),as found inGates Rubber,does not depend upon proof of an unlawfulmotive,but upon whether the conduct tended to interfere with employeerights. SeeCrown Central Petroleum Corporation.430 F.2d 724 (C.A. 5). 658DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees. In,neither of thesecaseswas any attempt madeby Robinson, Davis, or Daugherty to reassure employeesthat the pendency of the election or its outcome would notalter Respondent's basic policy as to wages.I am aware that there is evidence that Mrs. Innabnit andRiisetoldDavis - and Daugherty during the, preelectionperiod that the withholding of the wage; increases wouldcause it to- lose some support in the election. However, thetest in decidingwhether Section 8(a)(1) hasbeen violated isnot how individual employees reacted to questionedconduct but whether that conduct tended to interfere withprotected employee rights. Moreover, Mrs. Innabnit's andRiise's , statementsand Personnel, Manager , Truxillo'stestimony that he believed Respondent almost lost theelection because it withheld the increases hardly establishthat the withholding of the increases did 'not discourageemployee support for the Union.,In sum,thisii ,a casein which Respondent had a policy togrant increasesin the spring of the, year which would haveresulted in an increasefor the Mobileareaemployeesbefore theelection but ,for the, pendency of the election.Respondent might have elected to grant the ,increasenotwithstanding the election, albeit that course of actionwould havegiven riseto difficulties in justifying the amountof theincreasebased on its past practice., Respondent mightalso have elected to withhold the increases while at thesame time assuringemployees that it was not abandoningits policybecauseof the election or the possibility that theymight choose union representation. However, Respondentinstead electedto withhold the increase and pursue a policyof silence, ' leaving it to employees to infer whether theholding of the election or their possible choice of unionrepresentationmight result in the loss of the increases'theywould otherwise have received. Particularly in the light ofRespondent's prior unlawful conduct at some of the Mobilearea stores,,it islikely that employees would reasonablyinfer that the withholding of the increases was caused bythe 'attempt to gain representation and the election and thatthe grant was contingent upon its outcome. Accordingly, Iconclude that the Board's decision in theGates Rubbercaseiscontrollingand that the withholding of the increasesviolated Section 8(a)(1) of the Act.27 As the remedy in anyeventwould be the same, I find it unnecessary to decidewhether the withholding of the wage increases also violatedSection 8(a)(3) of the Act.2.The alleged interrogationI have found that at the outset of his conversation withMrs. Innabnit on April 1 or 2, Area Supervisor Davis askedher what she had on her mind, and that when Mrs. Innabnitrepplied that she had illness in her family on her mind,Davis told her that she knew what he was talking about andpointed to an election notice posted nearby. A discussion, ofalleged company promises, union claims, and Respondent'sposition with respect to wage increases followed. I have also27 InParadise Bowl-0-Mat,Inc,180 NLRB No. 1100, andC & MSportswearManufacturingCorporation,183NLRB No. 29, cited byRespondent,there was no deviation from an establishedpolicy withrespectto granting increases,and the employers in response to employee requestsfor increasessimply stated that they could not do anything about theirrequests pending the election.The Court of Appeals for the Second Circuitfound that within, a few weeks before. the election afterasking Owens how he would like to make a career ofworking with Respondent and . discussing, Owens' prospectsin that regard, Acting, Store Manager , ShelkofskyRaskedhimwhat he thought about the election. I find in both instancesthat the questions were more- than harmlesspassinginquiries,and that , they constituted., interrogation inviolation of Section 8(a)(1) of the Act.283.The alleged promises of benefitI have found that from 2 to 3 weeks before theelectionDavis-made statements "to both Mrs. Innabnit and Clarkthat he was not free todiscuss raises,but that Respondent'spolicy was to pay ' competitive wages and would continuewithout change. In the case of Mrs. Innabnit, when sheexpressed dissatisfaction for lack of a more direct answer,Davis told her to read between the lines.' In the case- ofClark, Davis conveyed to him that raises wouldbe grantedas soon as the election was over. In neither^case"did<Davisindicate that future raises would be,dependent upon howthe employees voted in the election. As I have found above,when Respondent decided to withhold increases due beforethe election, it became its obligation to reassure theemployees that its wage, policy had not changedbecause-ofthe election:- I find accordinglyAhat.Davis' statements toMrs. Innabnit and Clark concerningwage increases did notviolate' the Act, and shall recommend that these allegationsof the complaint-be dismissed.With respect to the alleged promises of a.transfer,to Riise,Ihave found the evidence does<, not establish, thatDaugherty made any promise of ',transfer to Riise, inreturn for Iris efforts in opposing-the Union. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.With respect to, the alleged promise of a promotion toOwensS I have found that Shelkofsky asked Owens if hewould like,to make a-career of working with Respondent,and,told him that he,had thesame, chance as anyone else foradvancement, I have also found that later in thisconversation Shelkofsky asked him what ',he thought aboutthe election. While I have , found, that the latter interrogationwas, improper, and it, seems, likely that Shelkofsky'sstatement about Owens' chances, for, advancement wasintended to make him view Respondent favorably, I do notfind that any promise, was made or that., Shelkofskyindicated that Owens' chances for advancement dependedupon his vote in the, election. Accordingly, I shallrecommend that this allegation of the complaint bedismissed.4.The instructions to employees to remove unionbuttons-I have found above that a day or two before theelection,AssistantStoreManagerOwen told Shirley Gardner toremove her union buttonbecause hethought enough hardinDorn's TransportationCompany,Incv.N.L:,RB.,405 F.2d 706, 714-715,also citedby Respondent, evidentlyViewed ,the facts before it as similar tothose inParadiseand C &M Sportswear. See N.L.RB. v.Dothan Eagle,Inc.,434 F.2d 93 (C.A. 5)_2& J. J. Newberry,183 NLRB No. 69., GREAT ATLANTIC & PACIFIC TEA CO.659feelings had been created. I have also found that, on theday after the election, District Supervisor Robinson toldemployee Riffit Reid to remove his button, at the same timetelling him that as far as he was concerned the Union hadlost theelectionfair and square -and there- were no hardfeelings.There is no evidence or claim of any-specialcircumstancesjustifying a prohibition against the wearingof union buttons. There is no question in these circum-stances thatthe employees had the right to wear unionbuttons while at work.AlthoughOwen was apparently sympathetic to theUnion and its supporters and was concerned that othersmight take ,reprisal against Mrs. Gardner, I have found thathe did not communicate the basis of his concern to her, andthe recordis silent asto whether Mrs. Gardner knew of hissympathy for the Union. Whatever Owen's uncommunicat--ed- intent, his instruction to Mrs. Gardner interfered withprotected employee rights. Although neither instruction toMrs. Gardner nor Reid was accompanied by a threat ofreprisal, the normal assumption is that instructions can bedisobeyed only at an employee's peril, and an explicit threatof reprisal for failure to obey instructions is not essential tofinding the violation. Accordingly, I -find that Respondentinterfered with protected employee rights in violation ofSection8(a)(1) of the Act 295.The alleged harassmentof Clarkbecause he was the only one for the-Union in the storeviolated ,Section 8(a)(1) of the Act by holding Clark up toridicule for- supporting the Union and -threatening thatreprisals were in order for his union activities.306.The remaining allegations of the complaint,The complaintalso allegesthatDavis solicitedMrs.Innabnit to inform other employees that they would receiveeverything they had been promised in order to induce themtovote against the Union and that Daugherty inconversation with Ruse created an impression of surveil-lance of union activities. As I have not credited thetestimony on which these allegations are based, I shallrecommend that they be dismissed.W. THE OBJECTIONS TO THE ELECTIONAs set forth above, the objections- to the election arebased on the same conduct as the allegations of thecomplaint relating to preelection conduct. As I have foundthat Respondent violated Section 8(a)(l) of the Act duringthe period between the filing of the petition and the electionby withholding wage increases, by interrogating Mrs.Innabnit and Owens concerning their union activities, andby instructing Mrs. Gardner to remove her union button, Ifind further that Respondent engaged in conduct whichinterfered with the election and I shall recommend that theelection be set aside and that a new election be directed.There is no question that on the day after the electionClark was ridiculed before the other employees in the storeas a "punk" and the only supporter of the Union in theMichigan Avenue store. There is evidence that Clark's priorrelationswith Assistant Store Manager Walley and hisconduct the night before with respect to Walley contributedtoWalley's conduct toward him. There is also evidence thatClark deemed it largely a personal matter between him andWalley, and that other supervisors disassociated themselvesfrom Walley's conduct in statements to Clark, althoughStoreManager Jernigan at the same time told Clark heshould have expected something like that. In addition,Clark's immediatesupervisor offered to intercede withWalley in his behalf, and Clark was not disciplined for hisown heated response to Walley's actions. If the matter hadbeen confined to the two principals, there might be somemerit in the contention that the incident should be left forprivate resolution between them. The difficulty, however, isthatWalley did not keep his quarrel with Clark on apersonal level, but sought to expose Clark to ridicule amongthe other store employees, not for any misconduct orpersonal offense to Walley, but for being the only unionsupporter in the store, thereby indicating to otheremployees that they also might be in for similar treatment ifthey chose to support the Union in the future. Moreover,Jernigan's statementthatClark should have expectedsomethinglike that conveyed his approval ofWalley'sconduct despite his disclaimer of responsibility for it.Accordingly, I find that Walley's conduct in posting signswhich labeled Clark as a "punk," and Jernigan's statementto Clark that he should have expected something like that29The AnninCompany, etc.,151 NLRB 1512, 1518-19.30BernhardConrad Embroidery Company,156 NLRB 1056;Elliott-V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent violated Section 8(a)(1) oftheAct, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.The Charging Party contends that as a further remedialmeasure Respondent should be required to reimburse theMobile area employees for the monetary loss they incurredbecause of the withholding of their wage increases untilafter the election. As I have found above, it is not clearwhether Respondent would have granted the same increaseinMarch that it subsequently granted in July. The Julyincrease,which largely followed the September wageschedule under the National agreement, brought the totalwages received by employees during the period from Marchto September close to what they would have received ifRespondent had granted wage increases equivalent to thosedue under the National agreement. In these circumstances,and as Respondent might have lawfully withheld theWilliamsCo., Inc,149 NLRB 1242. DECISIONS OF NATIONAL, LABOR RELATIONS BOARDincreasesif it had given,employeesassurances that its wagepolicy would, not be changed because of the election, I, findthat the requested reimbursement remedy is not appropri-ate in this case.The Charging Party contends further that in order toremedy the violations, found herein, in view of Respon-dent's past history of violations of the Act,31 Respondentshould be `required to take additional specific, affirmativemeasures,sometimesdeemed necessary by the Board, todissipate-the effect of the unfair labor practices. See J. 'PStevens & Co.,171 NLRB No. 163, enfd. 417 F.2d 533 (C.A.5); John P. Krystyt iak d/h/a Red & White Super Markets,172 NLRB No. 210, enfd. as modified 415 F.2d 125 (C.A.3).However, the violations found herein substantially differin character from those found in the citedcases,and I a'not persuaded that, the unusual remedial measures providedin those cases are warranted here, other than provision for anotice in simple and readily understandable languageincluding, an introductory paragraph which explains, toemployees the process by which their rights have beenupheld.CoNCLusIONS OF LAW1.The Great Atlantic & Pacific Tea Company, Inc, isan employer engaged, in, commerce within the meaning ofSection 2(2), (6), and (7).of the Act.2. -Retail Clerks International Association, Local 458,AFL-CIO, is, a labor,organization within the ., meaning; ofSection 2(5)=of the Acts3.By withholdingwage increaseswhich would other-wise have been granted its employees pursuant to pastpolicy,because of the pendency of a Board election,without assuring its -employees that its policy remainedunchanged and would be implemented after the electionregardlessof its outcome; by coercively interrogatingemployees with respect to their union 'sympathies; byinstructing employees not to display union,buttons while atwork; and by holding an employee -up, to ridicule by hisfellow employees and threatening him with reprisal becauseof his union activities; Respondent has engaged-in and isengaging in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]31 In addition to the previous violations found at the Mobile area storesinThe Great Atlantic & Pacific Tea Company,167 NLRB 776, enfd 408F.2d 374 (C.A. 5), see other cases in like name reported at 165 NLRB 989,enfd. 407 F.2d 387 (C.A. 5); 165 NLenfd. as modified 406 F.2d1173 (C.A. 5); 166 NLRB 27, enfd.as modified 409 F.2d 296 (C.A. 5).